Title: From George Washington to Robert Dinwiddie, 8 October 1755
From: Washington, George
To: Dinwiddie, Robert



Honble Sir
Fredericksburg Octr 8th 1755

I arrived at this place in less than three hour’s after I wrote you from Colo. Baylors, and some small time after the arrival of Colo. Stephen who brings a worse acct than he related in his Letter; but as he is the bearer I shall be less prolix refering to him for paticular’s.
I shall set out this Evening for Winchester where I expect to be join’d by the Recruits from Alexandria and this place (as soon as they can possibly march that distance) also by one hundd Men from Prince Willm and Frederik, and I have wrote to Fairfax Coty desiring that a Troop of Horse may hold themselves in readiness to March at an hour’s warning, so that I doubt not but with the assistance of these I shall be able to repulse the Enemy if they are still committing their outrages on the Inhabitants.
We are at a loss for want of almost every necessary—Tents, Kettles, Arms, Ammunition, Cartridge Paper &ca &ca we are distress’d for, therefore I hope as your honour did not send to Philadelphia for them, you will if possible endeavour to get them below, and send them by the first oppertunity to this place

or Alexandria with order’s that they may be forwarded immediately to Winchester.
I must again take the Liberty of mentioning to your honour the necessity there is of putting the Militia (when they are drawn out into actual Service) under better Regulation’s than they are at present; as well as there is of putting us under Military Law, otherwise we shall only be a burthensome charge to the Country, and the others will prove its Ruin—That this may not appear to be an unmeaning expression I shall refer your Honour to Lt Colo. Stephen who can give some late proofs of their disobedience, and inconsistent behaviour.
I find I cannot possibly be in Williamsburg (as these affairs will engage me some time) till abt the 6th 7th or 8th of Novr when I shoud be glad to meet a Committee in order to settle with yr Honour & them some points that are very necessary for the good of the Expedn[.] Colo. Stephen has order’s to receive (if he can) some money below that we may be enabled to pay the Troops & keep up their Spirits, and to answer such immediate charges as cannot be dispensd with till I come down; and I shoud be glad if your honour woud order him to repair therewith (so soon as his business is done with the Committee) to Winchester, and from thence with a proper Guard to Fort Cumberland.
I hope the Treasury will have a sufficient sum of money prepard against I come down, that I may make no great delay—I shoud be glad if your honour woud give Colo. Stephen all the assistance you can in gettg the money, and forwarding this to me that I may be the sooner down.
There are abt 70 Recruits at this place, & I left 25 at Belhaven, which I suppose are augmented before this by Officer’s who I am sorry to say have paid slight regard to Orders in not being to their places of Rendezvous according to appointment: which was the first Instant, the most flagrant proof of this appears in Captn Harrison who I have heard nothing of since he recd his Instructions. I am Yr Honrs most Obt Servt

Go: Washington

